FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALVADOR BENITEZ-PINEDA,                          No. 11-70208

               Petitioner,                        Agency No. A088-734-262

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Salvador Benitez-Pineda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Aguilar Gonzalez v. Mukasey, 534 F.3d 1204, 1208

(9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Benitez-

Pineda’s testimony concerning his trip to Canada was not credible because it was

implausible and contradicted by the totality of the circumstances. See Malkandi v.

Holder, 576 F.3d 906, 917 (9th Cir. 2009) (an adverse credibility determination

should be based on the totality of the circumstances, including the inherent

plausibility of the petitioner’s testimony).

      Substantial evidence also supports the agency’s determination that Benitez-

Pineda was statutorily barred from establishing good moral character in order to

qualify for cancellation of removal because he engaged in affirmative acts in

support of a smuggling attempt. See 8 U.S.C. §§ 1101(f)(3), 1229b(b)(1)(B);

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 747-49 (9th Cir. 2007) (alien

smuggling finding was supported by substantial evidence where the record

reflected that the petitioner provided “an affirmative act of help, assistance, or

encouragement”).

      In light of our disposition, we need not address Benitez-Pineda’s remaining

contentions.

      PETITION FOR REVIEW DENIED.


                                               2                                 11-70208